Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) submitted on 12/30/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the other end” in lines 8 and 10. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2015-0184752; Itadani) alone. Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. For simplicity, where ever possible, applicant’s reference numerals are employed. 
As to claim 1, D1 discloses a pair of slide components (3, 5; Figures 2, and 6-7) that slide relative to each other, characterized in that: 
the pair of slide components (3, 5) have sliding faces that slide relative to each other (¶ 0001), a sealed fluid-side periphery, and a leakage-side periphery (periphery of 3 and 5 that contact the sealed fluid defines the sealed fluid-side periphery, and the periphery of 3 and 5 that contacts the atmosphere defines the leakage-side periphery; Figure 2), 
the sliding face of at least one slide component of the pair of slide components (5) includes: a fluid introduction groove (5 and the circumferential groove that communicates with 5) in communication with the sealed fluid-side periphery (Figures 6-7); 
a first pressure generation mechanism (10; ¶ 0047) of which one end is in communication with the fluid introduction groove and the other end is surrounded by a land portion (end of 10 that communicates with the circumferential fluid introduction groove defines the One end; the other end of 10 defines the Other end, which is surrounded by a land portion R1); as shown below); and 
a second pressure generation mechanism (11; ¶ 0047) of which one end is in communication with the leakage-side periphery (end of 11 that communicates with the atmosphere (leakage side) defines the One end and this one end is in communication with the leakage-side periphery; Figures 6-7) and the other end is surrounded by an annular (lacks disclosure) land portion (the other end of 11 define the Other end, and the other end is surrounded by land; Figure 6-7), and 
the fluid introduction groove (5 and the circumferential groove that communicates with 5) and the other end of the first pressure generation mechanism (10) include overlapping portions overlapping circumferentially (the other end of 10 overlaps the circumferential groove; Figures 6-7).  
	D1 teaches, in an embodiment in Figure 4, annular land portion disposed radially between the ends (10’, 11’) of the first and second pressure generation grooves (10, 11) for effective sealing. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include an annular land in Figures 6-7 of D1, such that the annular land surrounds the other end of the second pressure generation mechanism, as taught by an embodiment of D1 since the claimed invention is merely a combination of known elements (such as an annular land), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.     


    PNG
    media_image1.png
    891
    796
    media_image1.png
    Greyscale


As to claim 3, D1 discloses the slide component according to claim 1, characterized in that the fluid introduction groove and the first pressure generation mechanism (10) are arranged nearer the sealed fluid-side periphery than the annular land portion (Figures 6-7).  

As to claim 4, D1 discloses the slide component according to claim 1, characterized in that the fluid introduction groove with a particular shape, except for the fluid introduction groove is formed into a trapezoidal shape.  
It would have been obvious to one having ordinary skill in the art at the time the invention as made a trapezoidal shape for the fluid introduction groove, since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). One skill in the art would realize that fluid introduction groove with any shape would provide the desired sealing environment for the intended purpose.  

As to claim 5, D1 discloses the slide component according to claim 1, characterized in that the fluid introduction groove with a particular shape, except for the fluid introduction groove is formed into a triangular shape.  
It would have been obvious to one having ordinary skill in the art at the time the invention as made a triangular shape for the fluid introduction groove, since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). One skill in the art would realize that fluid introduction groove with any shape would provide the desired sealing environment for the intended purpose.  

As to claim 6, D1 discloses the slide component according to claim 1, characterized in that the first pressure generation mechanism (11) consists of a groove part (Figures 6-7; ¶ 0047.)  

As to claim 8, D1 discloses the slide component according to claim 1, characterized in that the second pressure generation mechanism (11) consists of a groove part (Figures 6-7).  

As to claim 10, D1 discloses the slide component according to claim 1, characterized in that the second pressure generation mechanism (11) is formed into a spiral shape (Figures 6-7.)

As to claim 11, D1 discloses the slide component according to claim 1, characterized in that the depth of the fluid introduction groove is deeper than the depth of the first pressure generation mechanism (depth of the grooves is a function of viscosity, pressure, relative sliding speed; ¶ 0049; thus, the fluid introduction groove depth is an intended use parameter.)  

As to claim 12, D1 discloses the slide component according to claim 1, characterized in that the depth of the fluid introduction groove is same as the depth of the first pressure generation mechanism (depth of the grooves is a function of viscosity, pressure, relative sliding speed; ¶ 0049; thus, the fluid introduction groove depth is an intended use parameter.)  

As to claim 13, D1 discloses the slide component according to claim 2, characterized in that the fluid introduction groove and the first pressure generation mechanism (10) are arranged nearer the sealed fluid-side periphery than the annular land portion (Figures 6-7.)

Claim(s) 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2015-0184752; Itadani) in view of D2 (US 2015-0240950; Takahashi). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. For simplicity, where ever possible, applicant’s reference numerals are employed. 
As to claim 7, D2 teaches a sealing assembly with dimples to provide dynamic pressure generation (¶ 0062). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to replace first generation mechanism 10 in D1 with plurality of dimples as taught by D2 since the claimed invention is merely a combination of known elements (such as having dimples), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.      
As to claim 9, D2 teaches a sealing assembly with dimples to provide dynamic pressure generation (¶ 0062). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to replace second generation mechanism 11 in D1 with plurality of dimples as taught by D2 since the claimed invention is merely a combination of known elements (such as having dimples), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.      
 
Allowable Subject Matter
Claims 2, and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675